USCA4 Appeal: 22-1149      Doc: 9         Filed: 05/02/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1149


        In re: ADRIAN PAULINO, a/k/a AD, agent of Gordo,

                            Petitioner.


                  On Petitions for Writ of Mandamus. (2:15-cr-00154-AWA-DEM-1)


        Submitted: April 19, 2022                                           Decided: May 2, 2022


        Before NIEMEYER, HARRIS, and HEYTENS, Circuit Judges.


        Petitions denied by unpublished per curiam opinion.


        Adrian Paulino, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1149      Doc: 9          Filed: 05/02/2022     Pg: 2 of 3




        PER CURIAM:

               Adrian Paulino petitions for a writ of mandamus requesting that we review several

        rulings in his criminal proceeding and the district court’s denial of his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). He also accuses the district

        court judge of displaying bias and colluding with the prosecution, allegations we construe

        as a request for an order directing the judge to recuse herself. We conclude that Paulino is

        not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up).

               We conclude that Paulino is not entitled to mandamus relief regarding his request

        for review of the challenged rulings in his criminal proceeding and the denial of his motion

        for compassionate release. Mandamus relief is not a substitute for appeal, In re Lockheed

        Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007), and the proper vehicle for raising

        ineffective-assistance and prosecutorial-misconduct claims is a 28 U.S.C. § 2255 motion.

        While mandamus may be used to seek recusal of a district court judge, see In re Beard,

        811 F.2d 818, 827 (4th Cir. 1987), we conclude that Paulino’s conclusory assertions of bias

        and collusion, based on his dissatisfaction with the judge’s adverse rulings, are insufficient

        to warrant recusal, see Belue v. Leventhal, 640 F.3d 567, 572-73 (4th Cir. 2011).



                                                      2
USCA4 Appeal: 22-1149         Doc: 9    Filed: 05/02/2022   Pg: 3 of 3




              Accordingly, we deny Paulino’s petition and supplemental petition for a writ of

        mandamus. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                         PETITIONS DENIED




                                                  3